776 So.2d 1114 (2001)
Matthew PREVATT, Petitioner,
v.
STATE of Florida, Respondent.
No. 5D01-113.
District Court of Appeal of Florida, Fifth District.
February 9, 2001.
Matthew Prevatt, St. Augustine, pro se.
No Appearance for Respondent.
GRIFFIN, J.
Petitioner, appearing pro se, seeks a writ of habeas corpus to obtain pretrial release or a reduction in the amount of his bail bond. Petitioner alleges that he has been incarcerated almost nine moths, since April 23, 2000, on charges of DUI manslaughter and DUI with serious bodily injury. Petitioner says his bond is set in the amount of $150,000.
It appears that petitioner is represented by counsel, as he states in his petition that his present incarceration makes it extremely *1115 difficult to consult with his defense attorney. Petitioner cannot be represented by counsel and at the same time elect self-representation. Salser v. State, 582 So.2d 12 (Fla. 5th DCA 1991); Studnicka v. Carlisle, 567 So.2d 17 (Fla. 4th DCA 1990), review denied, 576 So.2d 292 (Fla. 1991); Sheppard v. State, 391 So.2d 346 (Fla. 5th DCA 1980). Accordingly, we are bound to dismiss the petition. If petitioner is entitled to the relief he seeks, he should pursue it through counsel.
We also note that the instant petition would be legally insufficient, because petitioner did not allege that he first sought a motion for reduction of bail in the trial court. See State ex rel. Scaldeferri v. Sandstrom, 285 So.2d 409 (Fla.1973).
Petition DISMISSED.
PETERSON and ORFINGER, R.B., JJ., concur.